J-S17010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                        Appellee

                   v.

QUADIR JEFFRIES,

                        Appellant               No. 880 EDA 2016


       Appeal from the Judgment of Sentence of February 17, 2016
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0005829-2014


COMMONWEALTH OF PENNSYLVANIA,              IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
                        Appellee

                   v.

QUADIR JEFFRIES,

                        Appellant               No. 1111 EDA 2016


       Appeal from the Judgment of Sentence of February 17, 2016
          In the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0005830-2014


BEFORE: OLSON, STABILE AND MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                        FILED APRIL 12, 2017

     Appellant, Quadir Jeffries, appeals from the judgment of sentence

entered on February 17, 2016. We affirm.
J-S17010-17



      Within the trial court’s thorough and well-written opinion to this Court,

the trial court summarized the underlying facts of the case. According to the

trial court:

         In early January[] 2014, [R.M.] was working as a pizza
         delivery driver. At some point in early January 2014, [R.M.]
         was driving his vehicle when he noticed a woman, later
         identified as Kimberly Cook, walking down the street near
         54th Street and Lansdown Avenue in Philadelphia. [R.M.]
         honked his horn at Cook and pulled over his vehicle to talk
         with her, hoping to exchange phone numbers and meet with
         her later. At this time, Cook identified herself as “Zah.” [fn.1]
         While [R.M.] and Cook were talking and exchanging phone
         numbers, Cook noticed that [R.M.] had an amount of U.S.
         currency on the passenger side floor of his vehicle.

               [fn.1] Cook was also identified as “Zamirah Johnson.”

         After meeting [R.M.], Cook told her boyfriend, co-defendant
         Hakim Blatch, about the meeting and asked Blatch to rob
         [R.M.]. Blatch agreed and arranged to have co-defendants
         [Appellant] and Alonzo Wallace aid in the robbery. The plan
         was for Cook to accompany [R.M.] to his house, while
         Blatch, Wallace, and [Appellant] followed in a separate car.
         Cook would then open the door for Blatch, Wallace, and
         [Appellant] to enter and rob [R.M.].

         On January 18, 2014, Cook called [R.M.] under the false
         pretense of meeting [R.M.] to have sex. Cook arranged to
         have [R.M.] pick her up near 56th Street and Lansdown
         Avenue later that evening. Cook, Blatch, Wallace, and
         [Appellant] then headed to 56th Street and Lansdown
         Avenue in [Appellant’s] car. Also with them was Cook’s
         friend, Crystal Collins. Cook wished to have Collins present
         with her, as Cook did not know [R.M.] and was nervous
         about meeting him alone. Blatch, [Appellant], and Wallace
         waited in [Appellant’s] car around the corner from where
         [R.M.] was waiting while Cook and Collins exited the vehicle
         and met with [R.M.].




                                       -2-
J-S17010-17


       [R.M.] arrived at the corner of 56th Street and Lansdown
       Ave[nue] and waited for approximately 45 minutes before
       Cook arrived, accompanied by Collins. [R.M.] had both
       women get into his car and drove to his apartment on the
       4200 block of North 7th Street in Philadelphia. While [R.M.]
       was driving, Cook was texting Blatch, providing directions
       as to where [R.M.] was driving and the address at which
       they stopped.

       Upon arriving at [R.M.’s] apartment, [R.M.], Cook, and
       Collins went inside and had a conversation about sex. While
       they were talking, Blatch, [Appellant], and Wallace arrived
       at [R.M.’s] apartment, finding the outside door locked, and
       Blatch texted Cook to tell her to open the door. At this
       time, Cook asked if she could go outside to smoke a
       cigarette, and [R.M.] gave her the keys to his car, telling
       her that he had a lighter inside of it. Cook then went
       downstairs and opened the door for [Appellant] and Wallace
       to enter the building and directed them to [R.M.’s]
       bedroom. [Appellant] and Wallace entered the building and
       went upstairs while Cook went to the street corner,
       throwing away [R.M.’s] keys, where she was later joined by
       Collins. As Collins left the building, Blatch entered.

       After letting Cook out of the apartment and watching her go
       down the steps, [R.M.] closed his door, only to reopen it
       and see men rushing up the steps. [R.M.] attempted to
       close his door, but [Appellant] and Wallace kicked the door
       in, forcing [R.M.] to the ground. While [R.M.] was on the
       ground, [Appellant] and Wallace pistol whipped him with
       handguns while demanding that [R.M.] tell them where the
       money was, and threatening to shoot him. Blatch joined
       [Appellant] and Wallace while they were beating [R.M.].
       The assailants rummaged through [R.M.’s] room looking for
       cash, and found a cookie tin with marijuana and cash. They
       failed to find the large sum of cash that was in [R.M.’s]
       pocket.

       [M.S.], who lived in the apartment across from [R.M.],
       heard the commotion and opened his door to see what was
       happening. [M.S.] saw two men standing in [R.M.’s] broken
       doorway. Wallace, noticing [M.S.] open the door, turned
       towards [M.S.] and shot at him.    Closing the door as
       Wallace turned, [M.S.] ducked and was shot through the

                                  -3-
J-S17010-17


       door, with the bullet striking his left arm. Had [M.S.] not
       ducked, the bullet would have struck [M.S.] in his heart. As
       the three robbers left the apartment building, [Appellant]
       fired a shot at a security camera inside the front door.

       Hearing the assailants leave, [R.M.] checked on [M.S.] while
       [M.S.] called the police. Police responded and were let into
       the house by [R.M.]. [M.S.] and [R.M.] were transported to
       Temple University Hospital for medical treatment.

       Police recovered one [nine-millimeter] fired cartridge case
       and one [40 caliber] fired cartridge case from the first floor
       hallway of the home. Police also recovered the video tapes
       of the home surveillance system that covered the front
       entryway into the building. The inside camera appeared to
       be damaged by a gunshot. After his release from the
       hospital, [M.S.] found the [40 caliber] bullet that had struck
       him in his room and gave that bullet to the landlord, who
       turned it over to police.

       Later [on the night of the shooting], Blatch, Cook, Collins,
       Wallace, and [Appellant] all met at a speakeasy on Jackson
       and Taney Streets. While the group was together, they
       discussed Wallace shooting [M.S.] and [Appellant] shooting
       out the camera. At this time, Blatch stated that Wallace
       and [Appellant] had already pistol-whipped [R.M.] by the
       time Blatch got upstairs. [Appellant] gave Collins some
       money at the speakeasy while Blatch gave Cook some
       marijuana.

       Police provided the media with a copy of the surveillance
       video, in an effort to get public help in identifying the
       robbers. Deputy Sheriff Martin Samuels, who knew both
       Blatch and [Appellant] from his time patrolling the area,
       watched the video of the assault and identified Blatch and
       [Appellant] as two of the perpetrators.          Police also
       conducted an analysis of the phone [R.M.] had used to
       contact Cook, and from that, were able to identify Cook as a
       suspect in the case. Police put Cook’s photo in a photo
       array and showed it to [R.M.], who identified Cook as the
       person he stopped on the street and who set him up for the
       robbery.




                                   -4-
J-S17010-17


             [Appellant] was arrested on February 23, 2014. Police
             made several efforts to locate Blatch and Cook in February
             and March 2014, but were unable to locate them. Blatch
             and Cook were arrested on June 4, 2014. Wallace was
             arrested on June 11, 2014. After her arrest, Cook provided
             a statement to police, detailing her involvement in the
             robbery.     Cook also identified Blatch, Wallace, and
             [Appellant] to police. A cell phone tower analysis of the
             location of Blatch’s cell phone on the night of the robbery
             corroborated Cook’s statement to the police regarding the
             events surrounding the robbery.

Trial Court Opinion, 5/27/16, at 2-7 (internal citations and some internal

footnotes omitted).

        At    docket   number    CP-51-CR-0005830-2014         (hereinafter    “docket

number 5830”), the Commonwealth charged Appellant with a number of

crimes, including aggravated assault against R.M., robbery, and burglary. 1

At docket number CP-51-CR-0005829-2014 (hereinafter “docket number

5829”),       the   Commonwealth      charged    Appellant   with   crimes    including

attempted murder against M.S., aggravated assault against M.S., criminal

conspiracy, and firearms not to be carried without a license.2 Following trial,

the jury found Appellant guilty of aggravated assault, robbery, and burglary

at docket number 5830 and aggravated assault, criminal conspiracy, and

firearms not to be carried without a license at docket number 5829.                The

jury found Appellant not guilty of attempted murder at the latter docket

____________________________________________


1
    18 Pa.C.S.A. §§ 2702(a)(1), 3701(a)(1)(ii), and 3502(a)(1), respectively.
2
    18 Pa.C.S.A. §§ 901(a), 2702(a)(1), 903, and 6106(a)(1), respectively.




                                           -5-
J-S17010-17



number. On February 17, 2016, the trial court sentenced Appellant to serve

an aggregate term of 20 to 40 years in prison for the above convictions.

      Appellant filed a timely notice of appeal at both docket numbers and

the trial court ordered Appellant to file and serve a concise statement of

errors complained of on appeal, pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b).     Within Appellant’s Rule 1925(b) statement, Appellant

listed the following, relevant claims:

        1. The evidence was insufficient to support the verdict.
        Thus a judgment of acquittal should be granted.

                                         ...

        4. The trial court erred in permitting Commonwealth
        eyewitness [R.M.] to testify; in that, prior to trial there was
        no discovery passed to the defense indicating that [R.M.]
        would be an identification witness who could identify
        [Appellant] as the perpetrator.        Further, prosecutorial
        misconduct occurred in that the assistant district attorney
        prior to trial repeatedly indicated that he was not calling
        [R.M.] as an identification witness. Thus a new trial is
        warranted.

Appellant’s   Rule   1925(b)   Statement,      5/9/16,   at   1-2   (some   internal

capitalization omitted).

      Appellant raises two claims on appeal:

        1. Whether the [trial] court should have granted a mistrial
        when Appellant’s due process rights were violated by an in
        court identification of Appellant when the Commonwealth
        was aware that this witness could make an identification
        and did not disclose this information in discovery?

        2. Whether the evidence presented was insufficient to
        support the verdict of guilt beyond a reasonable doubt?


                                         -6-
J-S17010-17



Appellant’s Brief at 5.

      First, Appellant claims that the trial court erred when it denied his

request for a mistrial after the victim, R.M., made an in-court identification

of Appellant as one of his assailants. This claim fails.

      This Court has summarized our standard of review with respect to this

claim:

         A motion for a mistrial is within the discretion of the trial
         court. A mistrial upon motion by one of the parties is
         required only when an incident is of such a nature that its
         unavoidable effect is to deprive the appellant of a fair and
         impartial trial. It is within the trial court's discretion to
         determine whether a defendant was prejudiced by the
         incident that is the basis of a motion for a mistrial. On
         appeal, our standard of review is whether the trial court
         abused that discretion.

         An abuse of discretion is more than an error of judgment.
         On appeal, the trial court will not be found to have abused
         its discretion unless the record discloses that the judgment
         exercised by the trial court was manifestly unreasonable, or
         the result of partiality, prejudice, bias, or ill-will.

Commonwealth v. Hudson, 955 A.2d 1031, 1034 (Pa. Super. 2008)

(internal citations and quotations omitted).

      The trial court fully explained why Appellant’s claim on appeal fails:

         [Appellant claims that the trial court] “erred in permitting . .
         . [the victim, R.M.,] to testify[] in that, prior to trial[,] there
         was no discovery passed to the defense indicating that
         [R.M.] would be an identification witness who could identify
         [Appellant] as the perpetrator.          Further, prosecutorial
         misconduct occurred in that the assistant district attorney
         prior to trial repeatedly indicated that he was not calling
         [R.M.] as an identification witness.” This claim is without
         merit.


                                        -7-
J-S17010-17


       First, [Appellant] never argued in the trial court that [R.M.]
       should not have been permitted to testify due to a discovery
       violation. [Appellant] moved for a mistrial on the ground
       that [R.M.] made an in-court identification of [Appellant]
       while the discovery led counsel to believe that [R.M.] was
       unable to identify any of the assailants.        Counsel also
       objected to the in-court identification.      At no time did
       [Appellant] seek to strike [R.M.’s] testimony or bar [R.M.]
       from testifying.

       Assuming arguendo that [Appellant] intended to challenge
       the [trial court’s] denial of his mistrial motion, his claim is
       without merit. Pennsylvania courts have “consistently held
       that where it has been determined that the confrontation
       between the accused and the [accuser] is uncontrived, any
       spontaneous identification is proper.” Commonwealth v.
       Cullen, 489 A.2d 929, 938 (Pa. Super. 1985). At trial, the
       following exchange took place between the Commonwealth
       and [R.M.] during [R.M.’s] direct examination:

          Commonwealth: Did you get a look at any of [the
          assailants] as they were coming up your steps?

          [R.M.]: The one that was in the front.

          Commonwealth: The one in the front, can you describe
          the one in the front?

          [R.M.]: Yeah. He wearing glasses in back of you.

          Commonwealth: I’m sorry?

          [R.M.]: He wearing glasses.

          Commonwealth:      The   defendant    that’s   wearing   the
          glasses?

          [R.M.]: Yes.

          Commonwealth: Indicating the defendant, [Appellant].

          Commonwealth: [R.M.], I asked you for a description,
          what makes you say that it was [Appellant]?


                                    -8-
J-S17010-17


               [R.M.]: Because he’s the only face I saw.

            [N.T. Trial, 12/3/15,] at 222-223. This was the first time
            [R.M.] had made an identification in this matter.
            Previously, [R.M.] had said he did not have his glasses on at
            the time, could hardly see the criminals, and could only say
            that the lead assailant had a “small young face.” For that
            reason, he had not been shown a photo array and had not
            been asked to attend a lineup. The identification in court
            was both spontaneous and unexpected, as the [trial] court
            explicitly found when denying the mistrial motion.
            Moreover, since there was no prior reason to believe that
            [R.M.] would make an identification, [Appellant’s] claim that
            the prosecutor committed misconduct by not disclosing that
            an identification would be made is frivolous.

            During the argument on the mistrial motion, [Appellant’s]
            trial attorney acknowledged that he did not have any
            evidence that the Commonwealth intentionally orchestrated
            the surprise in-court identification.   Nor was there any
            reason to believe that any discoverable material of any kind
            was withheld from the defense. In addition, [Appellant]
            was given ample opportunity to cross-examine [R.M.]
            concerning lack of pre-trial identification, and all of the
            statements that he had made pretrial.

            Accordingly, the record demonstrates that there was no
            prosecutorial misconduct, no discovery violations, and no
            basis for the grant of a mistrial. No relief is due.

Trial Court Opinion, 5/27/16, at 9-11 (internal bolding and some internal

citations, corrections, and capitalization omitted).

      We agree with the trial court’s able analysis and conclude that the trial

court did not abuse its discretion when it denied Appellant’s request for a

mistrial.

      Next, Appellant claims that the evidence was insufficient to support his

convictions. This claim is waived, as Appellant’s Rule 1925(b) statement did



                                        -9-
J-S17010-17



not sufficiently identify the error that Appellant intended to challenge on

appeal.

       As this Court has consistently held:

          If Appellant wants to preserve a claim that the evidence was
          insufficient, then the [Rule] 1925(b) statement needs to
          specify the element or elements upon which the evidence
          was insufficient. This Court can then analyze the element
          or elements on appeal. [Where a Rule] 1925(b) statement
          [] does not specify the allegedly unproven elements[,] . . .
          the sufficiency issue is waived [on appeal].

Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008),

quoting Commonwealth v. Flores, 921 A.2d 517, 522-523 (Pa. Super.

2007).

       In this case, Appellant’s Rule 1925(b) statement simply declared, in

boilerplate fashion, that the evidence was insufficient to support his

convictions. See Appellant’s Rule 1925(b) Statement, 5/9/16, at 1-2. The

statement thus failed to specify which of Appellant’s multiple convictions he

was challenging and failed to “specify the element or elements upon which

the evidence was insufficient” to support the unidentified conviction.   We

must conclude that Appellant’s sufficiency of the evidence claim is waived on

appeal. Williams, 959 A.2d at 1257.

       Further, it is of no moment that the Commonwealth failed to object to

the defect in Appellant’s Rule 1925(b) statement.3 As we have held:
____________________________________________


3
  We note that the trial court could not ascertain the sufficiency of the
evidence claim (or claims) Appellant wished to raise on appeal; thus, the
(Footnote Continued Next Page)


                                          - 10 -
J-S17010-17



         The Commonwealth’s failure [to object to the defect in the
         Rule 1925(b) statement] and the presence of a trial court
         opinion are of no moment to our analysis because we apply
         Pa.R.A.P. 1925(b) in a predictable, uniform fashion, not in a
         selective manner dependent on an appellee’s argument or a
         trial court’s choice to address an unpreserved claim.
         [Commonwealth v. Castillo, 888 A.2d 775 (Pa. 2005)],
         Commonwealth v. Butler, 812 A.2d 631, 634 (Pa. 2002).
         Thus, we find 1925(b) waiver where appropriate despite the
         lack of objection by an appellee and despite the presence of
         a trial court opinion. Castillo, 888 A.2d at 779, 780;
         Butler, 812 A.2d at 634.

Williams, 959 A.2d at 1257.

      Appellant’s final claim on appeal is thus waived.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/2017




                       _______________________
(Footnote Continued)

trial court considered Appellant’s sufficiency of the evidence claim to be
waived on appeal. See Trial Court Opinion, 5/27/16, at 7 (“[h]ere, the
[c]ourt was given no clue as to what claims [Appellant] intends to raise on
appeal regarding the sufficiency of the evidence to sustain any of the
charges of which he was convicted. Accordingly, [Appellant’s] sufficiency of
the evidence claims are waived”).



                                           - 11 -
J-S17010-17




              - 12 -